Citation Nr: 0736056	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-17 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a generalized 
anxiety disorder, currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for erythema 
multiforme, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for a duodenal ulcer, 
currently rated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and October 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York. 

During the pendency of the appeal, the disability evaluation 
for a duodenal ulcer was increased from noncompensable to 10 
percent, effective August 30, 2001, in a July 2004 RO 
decision.  This did not satisfy the veteran's appeal.

The Board notes that in a letter to the veteran dated in 
August 2007 the question was raised of whether the record 
includes a timely substantive appeal as to the March 2002 
rating decision.  The Board finds that given the RO's failure 
to identify this question of jurisdictional authority prior 
to the appeal's certification to the Board, that question is 
resolved in favor of the Board properly having jurisdiction 
over the veteran's case.  See Gonzalez-Morales, 16 Vet. App. 
556 (2003).

The record raises the issues of entitlement to benefits for 
dental care and parental dependency.  These issues, however, 
are not currently developed or certified for appellate 
review.  Accordingly, they are referred to the RO for 
appropriate consideration.


REMAND

In several statements, the veteran has alleged that the 
disabilities at issue have increased in severity since the 
most recent VA examination September 2005.  Therefore, the 
Board has determined that the veteran should be afforded 
additional VA examinations to determine the current degree of 
severity of these disabilities.

With respect to the veteran's claim of entitlement to a TDIU, 
the Board finds that this issue is inextricably intertwined 
with the issue of entitlement to higher disability 
evaluations for the veteran's generalized anxiety disorder, 
erythema multiforme, and a duodenal ulcer.  See Babchak v. 
Principi, 3 Vet. App. 466 (1992).  Moreover, further 
development of the record, to include current VA 
examinations, is in order before the Board decides this 
claim. 

In light of these circumstances, the case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions: 

1.  The RO or the AMC should issue a 
letter to the appellant and his 
representative providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2006).  In particular, he should be 
requested to provide up-to-date 
information concerning his employment 
history and to submit or identify any 
outstanding medical records pertaining to 
treatment or evaluation of his service-
connected disabilities during the period 
of the claims.  In addition, he should 
submit any other evidence, such as 
employment records or statements from 
employers and physicians, supporting his 
contention that he is unemployable due to 
service-connected disabilities.  

2.  The RO or the AMC should undertake 
any indicated development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  

3.  If the RO or the AMC is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding evidence.

4.  Then, the veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the current 
degree of severity of his service-
connected generalized anxiety disorder.  
The claims folders must be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed.  

The examiner should also attempt to 
identify the particular psychiatric 
symptomatology that is attributable to 
the veteran's generalized anxiety 
disorder, and assign a GAF score to the 
generalized anxiety disorder, excluding 
symptomatology attributable to other non-
service-connected disorders, including 
personality disorders.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

5.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected erythema multiforme.  
The claims folders must be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed.  

The examiner should describe all current 
manifestations of the veteran's erythema 
multiforme, and should specifically 
describe the percentage of total skin 
surfaces affected by the condition, as 
well as the percentage of exposed skin 
surfaces affected.  The examiner should 
also state whether the condition has 
required intermittent systemic therapy, 
such as corticosteroids or other 
immunosuppressive drugs, during the past 
12-month period, and if so, how many 
times and for what portion of that 
period.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

6.  The RO or the AMC should arrange for 
the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
duodenal ulcer disease.  Any indicated 
studies should be performed, and the 
claims folders should be made available 
to and reviewed by the examiner.

All current manifestations of the 
disability should be identified.  The 
examiner should provide an assessment of 
the frequency and severity of any 
symptoms of the disability and should 
specifically address whether the disorder 
is productive of recurring episodes of 
severe symptoms two or three times a year 
averaging 10 days in duration.   

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

7.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

8.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
any of the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.   38 
C.F.R. § 20.1100(b) (2007).

